Citation Nr: 0331863	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  99-16 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date prior to December 16, 1994, 
for the grant of service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to April 
1945.  The veteran died in May 1986 and the appellant is his 
widow.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
by a Department of Veterans Affairs (VA) Regional Office 
(RO).  In a December 2000 decision, the Board denied the 
appellant's claim of entitlement to an effective date prior 
to December 16, 1994, for the grant of service connection for 
the cause of the veteran's death.  In a May 2001 Order, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") vacated the Board's December 
2000, decision and remanded the matter to the Board for 
further consideration in accordance with the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).

In an August 2002 decision, the Board again denied 
appellant's appeal.  However, in August 2003, VA's General 
Counsel (General Counsel) and the appellant's representative 
filed a Joint Motion to vacate the Board's August 2002 
decision and to remand this matter for action in accordance 
with the Joint Motion.  The Court granted the Joint Motion 
that month, vacating and remanding the case to the Board.  


REMAND

The August 2002 Joint Motion is based on a failure by VA to 
properly notify the appellant of the specific information 
needed to substantiate her claim in compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Prior to May 1, 2003, the 
Board would have attempted to cure any VCAA notice deficiency 
by mailing a VCAA notice letter to the claimant pursuant to 
38 C.F.R. § 19.9(a)(2)(ii).  However, it appears that this 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  While the Board regrets further delay in appellate 
review, the case must therefore be returned to the RO for 
VCAA notice compliance.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should send the appellant an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 and 
implementing regulations, now codified at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  The RO should ensure 
that the appellant has been properly 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate her claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  The appellant 
should also be advised of the time period 
for submitting new evidence to ensure 
compliance with Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

2.  If any new evidence is received or 
developed, the RO should furnish the 
appellant and her representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  After any necessary actions 
have been completed, the case should be 
returned to the Board for appellate 
review.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


